Exhibit A:
Houtex DIP Disbursement Analysis              Case 18-34658 Document 459-1 Filed in TXSB on 02/21/20 Page 1 of 3


                    Date                 Name                         Memo                    Amount           Balance         Interest    P&I
   General Disbursements
                  09/27/2018   IPFS Corporation                                           $       786.63   $      786.63
                  09/28/2018   IPFS Corporation                                           $       715.11   $    1,501.74   $        0.06
                  10/01/2018   Haley's Landscape Services I Invoice # 199531              $        75.00   $    1,576.74   $        0.37
                  10/01/2018   City of Houston                Account # 2025‐2752‐1142 $           31.14   $    1,607.88   $         ‐
                  10/01/2018   Reliant Energy                 Account # 73289679‐0        $     1,278.29   $    2,886.17   $         ‐
                  10/05/2018   Centerpoint Energy             Act # 6401507559‐7          $        63.88   $    2,950.05   $        0.95
                  10/08/2018   Cleveland's Flowers & GardeInvoice # 100718SMI             $       917.00   $    3,867.05   $        0.73
                  10/10/2018   Schmuck Smith Tees & ComInv. # 23856                       $     2,266.00   $    6,133.05   $        0.64
                  10/26/2018   Reliant Energy                 Account # 732897343         $       756.93   $    6,889.98   $        8.07
                  11/02/2018   American Fence Company                                     $       122.00   $    7,011.98   $        3.96
                  11/02/2018   City of Houston                2025‐2752‐1142              $        10.65   $    7,022.63   $         ‐
                  11/05/2018   U.S. Trustee                   Acct # 4141834658           $       325.00   $    7,347.63   $        1.73
                  11/08/2018   Reliant Energy                 73 289 679 ‐ 0              $       209.60   $    7,557.23   $        1.81
                  11/08/2018   Centerpoint Energy             6401507559‐7                $        36.03   $    7,593.26   $         ‐
                  11/14/2018   Arthur J. Gallagher & Co.      Policy # 2DB6741            $     6,415.24   $   14,008.50   $        3.74
                  11/30/2018                                  Service Charge              $         8.00   $   14,016.50   $       18.42
                  12/06/2018   City of Houston                Account # 2025‐2752‐1142 $           15.99   $   14,032.49   $        6.91
                  12/11/2018   IPFS Corporation               Account # TXH‐844297        $     1,989.80   $   16,022.29   $        5.77
                  12/11/2018   Reliant Energy                 73 730 147 3                $       118.47   $   16,140.76   $         ‐
                  12/18/2018   Reliant Energy                 73 573 795 9                $        39.94   $   16,180.70   $        9.29
                  12/26/2018   City of Houston                Account # 2025‐2752‐1142 $           13.38   $   16,194.08   $       10.64
                  12/31/2018                                  Service Charge              $        12.00   $   16,206.08   $        6.66
                  01/11/2019   Wright Zdenek                  Maintenace and repair of 53 $     2,500.00   $   18,706.08   $       14.65
                  01/17/2019   Reliant Energy                 73 730 147 3                $        63.98   $   18,770.06   $        9.22
                  01/24/2019   Tanglewood Homes Association                               $       250.00   $   19,020.06   $       10.80
                  01/25/2019   Wright Zdenek                  Maintenace and repair of 53 $     3,000.00   $   22,020.06   $        1.56
                  01/25/2019   IPFS Corporation               Account # TXH‐844297        $     2,089.29   $   24,109.35   $         ‐
                  01/28/2019   U.S. Trustee                   Acct # 4141834658           $       325.00   $   24,434.35   $        5.94
                  01/28/2019   City of Houston                Account # 2025‐2752‐1142 $           13.48   $   24,447.83   $         ‐
                  01/31/2019   EFH Consulting Engineers In Inv. # 19‐096                  $       750.00   $   25,197.83   $        6.03
                  01/31/2019   Morgan Sherlock                Reimbursement               $       133.12   $   25,330.95   $         ‐
                  02/05/2019   Herndon/Muncey, Inc.                                       $     1,200.00   $   26,530.95   $       10.41
                  02/07/2019   Primer AC                                                  $       219.00   $   26,749.95   $        4.36
                  02/15/2019   Premier A/C & Heating Co. Invoice # 154430                 $       324.11   $   27,074.06   $       17.59
                  02/15/2019   Reliant Energy                 73 730 147 3                $       175.28   $   27,249.34   $         ‐
                  02/15/2019   Centerpoint Energy             6401507550‐6                $       221.78   $   27,471.12   $         ‐
                  02/15/2019   Tanglewood Homes Association                               $     1,356.75   $   28,827.87   $         ‐
                  02/26/2019   Power Vac America              Inv. # 6055                 $     4,113.50   $   32,941.37   $       26.06
                  02/26/2019   City of Houston                Account # 2025‐2752‐1142 $           13.48   $   32,954.85   $         ‐
                  02/26/2019   IPFS Corporation               Account # TXH‐844297        $     2,089.29   $   35,044.14   $         ‐
                  03/08/2019   Herndon/Muncey, Inc.                                       $    19,637.50   $   54,681.64   $       28.80
                  03/20/2019   Hebert Irrigation Services Inc.                            $     2,203.75   $   56,885.39   $       53.93
                  03/26/2019   IPFS Corporation               Account # TXH‐844297        $     2,094.29   $   58,979.68   $       28.05
                  03/28/2019   Reliant Energy                 73 730 147 3                $        50.06   $   59,029.74   $        9.70
                  03/28/2019   Centerpoint Energy             6401507550‐6                $       117.16   $   59,146.90   $         ‐
                  03/28/2019   City of Houston                Account # 2025‐2752‐1142 $           13.48   $   59,160.38   $         ‐
                  04/05/2019   Hebert Irrigation Services Inc.                            $     3,176.00   $   62,336.38   $       38.90
                  04/08/2019   WZ Service                                                 $       450.00   $   62,786.38   $       15.37
                  04/08/2019   Marcos Santoyo                                             $       700.00   $   63,486.38   $         ‐
                  04/11/2019   Hebert Irrigation Services Inc.                            $       181.39   $   63,667.77   $       15.65
                  04/16/2019   U.S. Trustee                   Acct # 4141834658           $     1,625.00   $   65,292.77   $       26.16
                  04/16/2019   Centerpoint Energy             6401507550‐6                $       100.04   $   65,392.81   $         ‐
                  04/16/2019   Reliant Energy                 73 730 147 3                $       104.20   $   65,497.01   $         ‐




                                                                                                                                                 Page 1 of 3
Exhibit A:
Houtex DIP Disbursement Analysis            Case 18-34658 Document 459-1 Filed in TXSB on 02/21/20 Page 2 of 3


                    Date               Name                        Memo                    Amount         Balance          Interest    P&I
                04/16/2019   State Comptroller         late filing for report year 201 $        50.00   $ 65,547.01    $         ‐
                04/18/2019   Francisco Rodriguez                                       $     1,000.00   $ 66,547.01    $       10.77
                04/18/2019   Herndon/Muncey, Inc.                                      $    19,637.50   $ 86,184.51    $         ‐
                04/18/2019   Schmuck Smith Tees & Company                              $     2,693.75   $ 88,878.26    $         ‐
                04/29/2019   City of Houston           Account #4328‐6895‐3030 $               105.84   $ 88,984.10    $       80.36
                04/30/2019   City of Houston           Account #2025‐2752‐1142 $                13.48   $ 88,997.58    $        7.31
                05/10/2019   Herndon/Muncey, Inc.                                      $       425.00   $ 89,422.58    $       73.15
                05/16/2019   Reliant Energy            73 730 147 3                    $       549.20   $ 89,971.78    $       44.10
                05/16/2019   Centerpoint Energy        6401507550‐6                    $        93.14   $ 90,064.92    $         ‐
                05/24/2019   City of Houston           Account #2025‐2752‐1142 $                13.48   $ 90,078.40    $       59.22
                05/24/2019   City of Houston Water     Acct 432868953030               $        68.51   $ 90,146.91    $         ‐
                05/30/2019   Premier A/C & Heating Co. Invoice # 156138                $       117.00   $ 90,263.91    $       44.46
                05/31/2019                             Service Charge                  $         9.00   $ 90,272.91    $        7.42
                06/17/2019   IPFS Corporation          Account # TXH‐844297            $       455.89   $ 90,728.80    $      126.13
                06/17/2019   Francisco Rodriguez                                       $       105.00   $ 90,833.80    $         ‐
                06/17/2019   Centerpoint Energy        6401507550‐6                    $        93.14   $ 90,926.94    $         ‐
                06/17/2019   Reliant Energy            73 730 147 3                    $       362.09   $ 91,289.03    $         ‐
                06/17/2019   Premier A/C & Heating Co. Invoice # 156544                $     1,700.00   $ 92,989.03    $         ‐
                06/17/2019   City of Houston Water     Acct 432868953030               $       329.39   $ 93,318.42    $         ‐
                06/20/2019   IPFS Corporation          Account # TXH‐844297            $       866.16   $ 94,184.58    $       23.01
                06/20/2019   City of Houston Water     Acct 2025‐2752‐1142             $        13.48   $ 94,198.06    $         ‐
                07/02/2019   Wright Zdenek             Maintenace and repair of 53 $           750.00   $ 94,948.06    $       92.91
                07/15/2019   Antonio Dominguez                                         $        50.00   $ 94,998.06    $      101.45
                07/15/2019   Centerpoint Energy        6401507550‐6                    $        78.58   $ 95,076.64    $         ‐
                07/15/2019   Reliant Energy            73 730 147 3                    $       439.67   $ 95,516.31    $         ‐
                07/29/2019   Wright Zdenek             Maintenace and repair of 53 $            75.00   $ 95,591.31    $      109.91
                07/29/2019   City of Houston Water     Acct 2025‐2752‐1142             $        13.48   $ 95,604.79    $         ‐
                07/29/2019   U.S. Trustee              Acct # 4141834658               $       975.00   $ 96,579.79    $         ‐
                07/31/2019                             Service Charge                  $         9.00   $ 96,588.79    $       15.88
                08/26/2019   City of Houston Water                                     $       868.97   $ 97,457.76    $      206.41
                08/26/2019   Centerpoint Energy        6401507550‐6                    $       104.98   $ 97,562.74    $         ‐
                08/26/2019   Reliant Energy            73 730 147 3                    $       466.83   $ 98,029.57    $         ‐
                08/26/2019   Antonio Dominguez                                         $       150.00   $ 98,179.57    $         ‐
                08/31/2019                             Service Charge                  $        12.00   $ 98,191.57    $       40.35
                09/13/2019   Antonio Dominguez                                         $       150.00   $ 98,341.57    $      104.92
                09/13/2019   Centerpoint Energy        6401507550‐6                    $       101.01   $ 98,442.58    $         ‐
                09/13/2019   Reliant Energy            73 730 147 3                    $       466.36   $ 98,908.94    $         ‐
                09/18/2019   Harland Clarke                                            $        94.95   $ 99,003.89    $       40.65
                09/24/2019   Marcos Santoyo            Invoice 1170                    $       150.00   $ 99,153.89    $       48.82
                10/01/2019   City of Houston Water                                     $       430.92   $ 99,584.81    $       57.05
                10/01/2019   Premier A/C & Heating Co. Invoice # 156911                $       273.00   $ 99,857.81    $         ‐
                10/01/2019   Wright Zdenek                                             $       150.00   $ 100,007.81   $         ‐
                10/11/2019   Antonio Dominguez                                         $       250.00   $ 100,257.81   $       82.20
                10/17/2019   Forest Treescape                                          $       275.00   $ 100,532.81   $       49.44
                10/17/2019   Reliant Energy            73 730 147 3                    $       372.80   $ 100,905.61   $         ‐
                10/17/2019   Schmuck Smith Tees & Company                              $     7,757.50   $ 108,663.11   $         ‐
                10/21/2019   Centerpoint Energy        6401507550‐6                    $       110.21   $ 108,773.32   $       35.72
                10/24/2019   City of Houston Water                                     $        13.48   $ 108,786.80   $       26.82
                10/24/2019   U.S. Trustee              Acct # 4141834658               $       975.00   $ 109,761.80   $         ‐
                11/07/2019   First Insurance Funding                                   $     3,467.63   $ 113,229.43   $      126.30
                11/08/2019   Reliant Energy            73 730 147 3                    $       170.23   $ 113,399.66   $        9.31
                11/08/2019   Wright Zdenek                                             $       625.86   $ 114,025.52   $         ‐
                11/22/2019   Centerpoint Energy        6401507550‐6                    $       105.61   $ 114,131.13   $      131.21
                11/22/2019   City of Houston Water                                     $        13.48   $ 114,144.61   $         ‐




                                                                                                                                             Page 2 of 3
Exhibit A:
Houtex DIP Disbursement Analysis             Case 18-34658 Document 459-1 Filed in TXSB on 02/21/20 Page 3 of 3


                     Date                Name                      Memo            Amount                           Balance         Interest        P&I
                  11/22/2019 Marcos Santoyo                                    $      300.00                    $ 114,444.61    $         ‐
                  12/05/2019 Antonio Dominguez                                 $      250.00                    $ 114,694.61    $      122.28
                  12/05/2019 City of Houston Water         43286895303         $      111.50                    $ 114,806.11    $         ‐
                  12/31/2019                               Service Charge      $       12.00                    $ 114,818.11    $      245.34
                  02/04/2020 U.S. Trustee                  Acct # 4141834658   $      975.00                    $ 115,793.11    $      330.30
                  02/15/2020                                                                                    $ 115,793.11    $      104.69
   Total General Disbursements                                                 $   115,793.11                                   $    2,960.84   $   118,753.95

   Disbursements to CommunityBank of Texas
                  01/09/2019 CommunityBank of Texas, NLoan 200036              $    26,384.79   $ 26,384.79     $   26,384.79
                  01/15/2019 CommunityBank of Texas, NLoan 200036              $     9,242.80   $ 9,242.80      $   35,627.59   $       13.01
                  02/05/2019 CommunityBank of Texas, NLOC 16335                $     1,652.78   $ 1,652.78      $   37,280.37   $       61.49
                  02/15/2019 CommunityBank of Texas, NLOC 16335                $     1,652.78   $ 1,652.78      $   38,933.15   $       30.64
                  02/26/2019 CommunityBank of Texas, NLOC 16335                $       661.11   $    661.11     $   39,594.26   $       35.20
                  03/28/2019 CommunityBank of Texas, N200036                   $    17,900.48   $ 4,344.74      $   43,939.00   $       97.63
                  04/30/2019 CommunityBank of Texas, N200036                   $    18,507.27                   $   43,939.00   $      119.18
                  05/10/2019 CommunityBank of Texas, N16335                    $     5,169.06                   $   43,939.00   $       36.11
                  06/20/2019 CommunityBank of Texas, N200036                   $     9,405.34                   $   43,939.00   $      148.07
                  08/07/2019 CommunityBank of Texas, N200036                   $    18,507.27                   $   43,939.00   $      173.35
                  09/05/2019 CommunityBank of Texas, N200036                   $     9,026.09                   $   43,939.00   $      104.73
                  10/17/2019 CommunityBank of Texas, N200036                   $     8,603.50                   $   43,939.00   $      151.68
                  11/08/2019 CommunityBank of Texas, N200036                   $     8,733.53                   $   43,939.00   $       79.45
                  02/15/2020                                                                                    $   43,939.00   $      693.39
   Total Payments to CommunityBank of Texas                                    $   135,446.80
   Approved Adequate Protection for CommunityBank of Texas                     $    43,939.00   $ 43,939.00                     $    1,743.94   $    45,682.94

   Disbursements to Spirit of Texas Bank
                  11/01/2018 Spirit of Texas Bank          Loan # 6101905      $    16,153.22   $   16,153.22   $ 16,153.22
                  12/06/2018 Spirit of Texas Bank          Acct # 6101905      $    16,153.00   $   16,153.00   $ 32,306.22     $       46.47
                  12/06/2018 Spirit of Texas Bank          Acct # 12684        $     3,861.00   $    3,861.00   $ 36,167.22     $         ‐
                  12/06/2018 Spirit of Texas Bank          Acct # 6101845      $    33,323.00   $   33,323.00   $ 69,490.22     $         ‐
                  12/26/2018 Spirit of Texas Bank          Acct # 12684        $     3,989.02   $    3,989.02   $ 73,479.24     $      114.23
                  12/26/2018 Spirit of Texas Bank          Acct # 6101845      $    22,552.49   $   22,552.49   $ 96,031.73     $         ‐
                  02/08/2019 Spirit of Texas Bank          Acct # 6101845      $    22,052.49   $   11,612.53   $ 107,644.26    $      347.29
                  02/08/2019 Spirit of Texas Bank          Acct # 12684        $     2,697.13                   $ 107,644.26    $         ‐
                  02/26/2019 Spirit of Texas Bank          Acct # 12684        $     2,693.78                   $ 107,644.26    $      159.25
                  03/29/2019 Spirit of Texas Bank          Loan # 6101845      $    22,052.49                   $ 107,644.26
                  04/30/2019 Spirit of Texas Bank                              $    38,205.62                   $ 107,644.26    $      557.39
                  05/24/2019 Spirit of Texas Bank                              $    35,685.63                   $ 107,644.26    $      212.34
                  07/11/2019 Spirit of Texas Bank                              $    24,880.96                   $ 107,644.26    $      424.68
                  02/15/2020                                                                                                    $    1,937.60
   Total Payments to Spirit of Texas Bank                                      $   244,299.83
   Approved Adequate Protection for Spirit of Texas Bank                       $   107,644.26   $ 107,644.26                    $    3,799.25   $   111,443.51

   Total General Disbursements and Approved Adequate Protection                $   267,376.37                                   $    8,504.03   $   275,880.40




                                                                                                                                                                 Page 3 of 3
